DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on February 5, 2021.  Claims 1, 6, and 11 were amended.  Thus, claims 1-19 are pending.

Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 13, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an optical signal distributor comprising a plurality of pairs of a second signal converter and a second delay unit, each of the plurality of pairs corresponding to each of a plurality of sensors, each second signal converter converting a first optical signal received from a corresponding sensor among the plurality of sensors via the a optical transmission channel into a first electrical signal via the first optical transmission channel, respectively, each second delay unit delaying the first electrical signal output obtained by the corresponding second signal converter paired with the second delay unit for a second delay time, the second delay time being adjusted beforehand so that a sum of the second delay time at the second delay unit and a second conversion time at the corresponding second signal converter paired with the second delay unit is equal to a predetermined in-distributor transmission delay 

The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 6, as well as claim 11, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an optical signal distributor comprising a plurality of pairs of a second signal converter and a second delay unit, each of the plurality of pairs corresponding to each of a plurality of sensors, each second signal converter converting a first optical signal received from a corresponding sensor among the plurality of sensors via the a optical transmission channel into a first electrical signal via the first optical transmission channel, respectively, each second delay unit delaying the first electrical signal output obtained by the corresponding second signal converter paired with the second delay unit for a second delay time, the second delay time being adjusted beforehand so that a sum of the second delay time at the second delay unit and a second conversion time at the corresponding second signal converter paired with the second delay unit is equal to a predetermined in-distributor transmission delay time, the predetermined in-distributor transmission delay time being set as a same value for all pairs of the plurality of pairs of the second signal converter and the second delay unit.  Therefore, claim 6, as well as claim 11, and dependent claims 12-19, are allowable over the prior art of record.
Japan Patent Publication JP 2010-218056 A, to Matsuda (Provided in IDS filed 09/06/2017), discloses a data collection system capable of collecting measurement data of each detector at the same time.  
U.S. Patent Publication 2002/0005968 A1, to Suzuki, discloses a wavelength division multiplex transmission system having a signal distributor comprising a distribution unit which executes distribution of signals optical channel.  
In the Amendment filed on February 5, 2021, Applicant argued that the element(s) of each second delay unit delaying the first electrical signal output obtained by the corresponding second signal converter paired with the second delay unit for a second delay time, the second delay time being adjusted beforehand so that a sum of the second delay time at the second delay unit and a second conversion time at the corresponding second signal converter paired with the second delay unit is equal to a predetermined in-distributor transmission delay time, the predetermined in-distributor transmission delay time being set as a same value for all pairs of the plurality of pairs of the second signal converter and the second delay unit, recited in claim 1, as well as claims 6 and 11, is not taught Matsuda, alone or in combination with Suzuki.  Applicants’ arguments are persuasive.  Matsuda, alone or in combination with Suzuki, fails to particularly disclose each second delay unit delaying the first electrical signal output obtained by the corresponding second signal converter paired with the second delay unit for a second delay time, the second delay time being adjusted beforehand so that a sum of the second delay time at the second delay unit and a second conversion time at the corresponding second signal converter paired with the second delay unit is equal to a predetermined in-distributor transmission delay time, the predetermined in-distributor transmission delay time being set as a same value for all 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864